                 Case 20-10691      Doc 215-3      Filed 06/11/21    Page 1 of 7




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND

                                             )
In re:                                       )
                                             )
Zachair, Ltd.,                               )       Case No.: 20-10691-TJC
                                             )
                       Debtor.               )       Chapter 11
                                             )

                                      BID PROCEDURES

        On [●], the United States Bankruptcy Court for the District of Maryland entered the
Order (A) Approving the Sale of the Debtor’s Property Free and Clear of Liens, Claims,
Interests and Encumbrances, (B) Approving the Sales Contract, (C) Approving Bid Procedures,
(D) Scheduling Bid Deadline, Auction and Sale Hearing, (E) Approving Form and Manner of
Notice Thereof, and (F) Granting Certain Related Relief [Docket No. [●]] (the “Order”), by
which the Court approved procedures setting forth the process by which the Debtor is authorized
to solicit bids for and conduct an auction (the “Auction”) for a sale or disposition (the “Sale”)
of the Debtor’s Property (the “Bid Procedures”).

I.       PARTICIPATION REQUIREMENTS

          a. Preliminary Bid Documents. Unless previously provided, any person or entity that
             wishes to participate in the bidding process for the Property must submit to counsel
             for the Debtor the following documents (the “Preliminary Bid Documents”):

                 a. an executed Confidentiality and Non-Circumvention Agreement, or a similar
                    confidentiality agreement, in form and substance satisfactory to the Debtor;
                    and

                 b. written evidence of the person’s or entity’s financial and other capacity to
                    consummate the Sale, in form and substance reasonably satisfactory to the
                    Debtor.

          b. Potential Bidder. Promptly following receipt of any Preliminary Bid Documents,
             the Debtor shall determine and shall notify such person or entity whether such person
             or entity has submitted acceptable Preliminary Bid Documents so that such person or
             entity may access the Due Diligence (such person or entity so designated as eligible
             by the Debtor, a “Potential Bidder”). Any person or entity that is not designated as a
             Potential Bidder by the Debtor will not receive access to the Due Diligence Materials
             (as defined below).

          c. Bid Deadline. Anyone that desires to become a Qualified Bidder (as defined below)
             shall deliver a written copy of its Qualified Bid (as defined below) to the parties
             specified below, so as to be received no later than 5:00 p.m. (prevailing Eastern
             Case 20-10691        Doc 215-3       Filed 06/11/21    Page 2 of 7




          Time), on Thursday, August 12, 2021 (the “Bid Deadline”) on counsel to the Debtor
          (“Debtor’s Counsel”) and Debtor’s real estate agent and broker (the “Broker”)
          (together, “Debtor’s Advisors” or “Advisors”) as follows:

             i.   Debtor’s Counsel: Whiteford, Taylor & Preston, LLP, Attn: Bradford F.
                  Englander, Esq., 3190 Fairview Park Drive, Suite 800, Falls Church, VA
                  22042 (e-mail: benglander@wtplaw.com); and

            ii.   Broker: Fraser Forbes Real Estate Services, LLC, a/k/a Fraser Forbes
                  Company LLC, 7811 Montrose Road, Suite 500, Potomac, MD 20854 (attn:
                  Richard O. Samit) (e-mail: rsamit@fraserforbes.com).

       d. Additional Evidence. The Debtor may (i) at any time require a Potential Bidder to
          provide additional evidence of its financial or other ability to consummate the Sale,
          and (ii) based on the additional evidence provided, exclude any Potential Bidder from
          conducting a due diligence investigation or otherwise participating in the Auction.
          The Debtor may work with parties who submit offers on or before the Bid Deadline
          in an attempt to qualify the same as a Qualified Bid such that said party may
          participate at the Auction.

       e. Information. Interested bidders requesting information about the qualification
          process should contact the Broker and/or Debtor’s Counsel.

       f. Due Diligence. Only Potential Bidders and the Stalking Horse Purchaser will have
          access to the Due Diligence Materials (as defined below). Upon the execution of the
          Confidentiality and Non-Circumvention Agreement, or a similar confidentiality
          agreement, in form and substance satisfactory to the Debtor, Potential Bidders shall
          be given access to copies of all title reports, title insurance policies, environmental,
          soil and other tests and studies, and copies of all surveys, engineering and other plans
          and plats relating to the Property to the extent within Debtor’s possession or control
          (collectively, the “Due Diligence Materials”) via an online data room maintained by
          the Broker. The Debtor, in its sole discretion, reserves the right to permit Potential
          Bidders to conduct on-site tests and studies at the Property, subject to the Potential
          Bidder’s satisfactory explanation of the need for additional on-site testing, and its
          execution of documents indemnifying the Debtor for any potential damage to the
          Property, as well as all costs and expenses related to such on-site tests and studies.
          The Debtor and its Advisors are not required to furnish any information of any kind
          whatsoever relating to the Property to any person or entity that is not a Potential
          Bidder. The Debtor and its Advisors shall coordinate the efforts of all Potential
          Bidders in conducting a due diligence investigation in connection with a potential
          bid. Except for obligations set forth in the Sales Contract, upon the expiration of the
          Bid Deadline, the Debtor and its Advisors are not required to furnish any information
          of any kind whatsoever relating to the Property to any person or entity that is not a
          Qualified Bidder (as defined below).

II.   QUALIFIED BIDS


                                              2
      Case 20-10691      Doc 215-3        Filed 06/11/21    Page 3 of 7




a. Forms and Content of a Qualified Bid. A “Qualified Bid” is a bid received by the
   Debtor’s Advisors on or before the Bid Deadline that:

      i.   is formal, binding and unconditional, except for conditions relating to
           development entitlements and court approval;

     ii.   is not conditioned on any unperformed due diligence, feasibility analyses,
           tests or studies;

    iii.   includes the following documents:

             1.   unless previously provided, current financial statements of the
                  Potential Bidder for the Potential Bidder’s last fiscal year (or, if the
                  Potential Bidder is an entity created to purchase the Property, such
                  financial statements from the Potential Bidder’s parent or other
                  appropriate affiliated company), current financial statements for any
                  subsequent fiscal quarter, or such other financial documentation
                  reasonably satisfactory to the Debtor, and written evidence of a
                  financing commitment (not subject to any conditions) or other source
                  of cash, and tables setting forth the sources and uses of funds for the
                  Sale, that demonstrate such Potential Bidder’s financial and other
                  capability to close the Sale, in all cases which are in form and
                  substance reasonably acceptable to the Debtor (the “Financial
                  Documents”);

             2.   a clearly marked executed written agreement that is in form and
                  substance acceptable to the Debtor;

             3.   a letter (i) stating that the Potential Bidder has read and agrees to be
                  bound by the terms and conditions of the Bid Procedures, (ii) setting
                  forth contact information for the Potential Bidder, its authorized
                  representative and its counsel, and as to each, such person’s full name,
                  company or firm, physical address or other address at which such
                  person receives overnight deliveries, telephone number, facsimile
                  number and email address, (iii) stating that the Potential Bidder has
                  not engaged in any collusion with respect to its bid, and (iv)
                  acknowledging that: (a) the Potential Bidder has had an opportunity
                  to examine the Debtor’s assets and liabilities before making its bid,
                  (b) the Potential Bidder has relied solely upon its own independent
                  review, investigation or inspection of any documents in making its bid
                  and (c) the Potential Bidder did not rely upon any written or oral
                  statements, representations, promises, warranties or guaranties
                  whatsoever, whether express or implied, by operation of law or
                  otherwise, regarding the Debtor’s assets or liabilities, or the
                  completeness of any information provided in connection with the



                                      3
      Case 20-10691       Doc 215-3        Filed 06/11/21    Page 4 of 7




                   Debtor’s implementation of the Bid Procedures, in each case except
                   as expressly stated in such letter; and

              4.   evidence of authority such as a copy of a board resolution or similar
                   document demonstrating the authority of the Potential Bidder to make
                   a binding and irrevocable bid on the terms proposed;

    iv.    except for conditions relating to development entitlements and court approval,
           is not subject to any material condition precedent to closing, including
           obtaining financing, any internal or equity holder approval contingency, the
           outcome of unperformed due diligence, or any bid protections (including a
           breakup fee, termination fee, expense reimbursement or similar type of
           payment);

     v.    the Debtor determines is reasonably likely (based on the Financial
           Documents, the Potential Bidder’s history and experience in consummating
           similar transactions, transaction structure and execution risk, or other
           considerations) to be consummated if selected as the Prevailing Bid (as
           defined below);

    vi.    includes a good faith deposit in the form of a cashier’s check, wire transfer or
           other immediately available funds in the amount of not less than Five Hundred
           Thousand Dollars ($500,000.00) to the Debtor’s escrow agent (the “Bidder
           Deposit”); and

    vii.   clearly sets forth the purchase price to be paid for the Property and provides
           for such purchase price to be paid for entirely in cash (unless otherwise agreed
           by the Debtor).

b. Qualified Bid. The Debtor shall notify any Potential Bidder promptly upon the
   Debtor’s determination of whether its bid is a Qualified Bid. Any Potential Bidder
   so notified shall be a “Qualified Bidder” and its bid shall be a “Qualified Bid” for
   purposes of these Bid Procedures and the Auction. Between the date the Debtor
   notifies a Potential Bidder that it is a Qualified Bidder and the Auction, the Debtor
   may discuss, negotiate or seek clarification of any Qualified Bid from a Qualified
   Bidder. Each Potential Bidder, whether or not submitting a Qualified Bid, is deemed
   to have submitted to the exclusive jurisdiction of the U.S. Bankruptcy Court for the
   District of Maryland, Greenbelt Division, with respect to all matters related to bids,
   the Auction and the Sale. A Qualified Bidder shall not be permitted to withdraw its
   bid prior to the conclusion of the Auction, if held.

c. Rejection of Bid. The Debtor may, in its discretion and in consultation with the
   Debtor’s Advisors, reject any Bid (regardless of whether such Bid is a Qualified Bid)
   that, in such Debtor’s business judgment, is (i) inadequate, insufficient, or not the
   highest or best Bid, (ii) not in conformity with the requirements of the Bankruptcy
   Code, the Bankruptcy Rules, or the Bid Procedures, or (iii) contrary to, or otherwise

                                       4
                 Case 20-10691       Doc 215-3        Filed 06/11/21    Page 5 of 7




              not in the best interests of the Debtor’s estate, affected stakeholders, or other parties
              in interest, in each case subject to and in accordance with the Bid Procedures.

            d. Irrevocable. NOTWITHSTANDING ANY CONDITIONS LISTED IN THE
               APPLICABLE AGREEMENT, ALL BIDS SHALL BE DEEMED IRREVOCABLE
               UNTIL THE FIRST TO OCCUR OF (i) THE CONCLUSION OF THE HEARING
               ON THE CONFIRMATION OF THE DEBTOR’S PLAN (OR, IF THE SALE
               HEARING IS CONDUCTED SEPARATELY FROM THE CONFIRMATION
               HEARING, THE CONCLUSION OF THE SALE HEARING), OR (ii) THE
               DEBTOR’S WRITTEN REJECTION OF SUCH BID. IN THE EVENT THAT A
               BIDDER SEEKS TO REVOKE ITS BID, THE DEBTOR SHALL BE ENTITLED
               TO KEEP SUCH BIDDER’S DEPOSIT AND PURSUE ALL OTHER
               CONTRACTUAL REMEDIES UNDER LAW OR EQUITY.

III.   THE AUCTION AND OVERBIDS
If the Debtor receives more than one Qualified Bid, the Debtor shall conduct the Auction to
determine the Prevailing Bidder. If the Debtor does not receive more than one Qualified Bid, the
Debtor may cancel the Auction and declare the Stalking Horse Purchaser as the Prevailing Bidder
by filing on the Court’s docket a Notice of Cancellation of Auction and Designation of Stalking
Horse Bidder as the Prevailing Bidder (the “Notice of Sale to Stalking Horse Purchaser”). The
Auction, if needed, shall take place at the date, time and place this Court convenes a hearing on the
Debtor’s confirmation of a plan of reorganization (the “Confirmation Hearing”), or at such other
date, time and location as may be determined by the Debtor or the Court. Only a Qualified Bidder
may participate at the Auction. Unless otherwise agreed by the Court and the Debtor, a Qualified
Bidder participating in the Auction may appear at the Auction only in person or through a
representative who is duly authorized to bind the Qualified Bidder to any overbid. In addition to
the foregoing, the Auction shall be conducted as follows until otherwise modified by this Court:

       a.       the Court, or the Debtor, as applicable, will conduct an open Auction on the record,
                calling for incremental bids from the Qualified Bidders participating in the Auction,
                with minimum overbid increments being in an amount not less than $100,000 (the
                “Overbid Increment”);

       b.       subject to subparagraph (e) below, Qualified Bidders may increase their bids at the
                Auction, in accordance with the conditions set forth herein, as many times as they
                wish; but a Qualified Bidder that wishes to submit a bid that is less than the minimum
                incremental amount of $100,000 may do so, but only by announcing that such bid
                is such Qualified Bidder’s highest or otherwise best bid and, if topped, such
                Qualified Bidder shall no longer participate in the Auction. Bidding among any
                remaining Qualified Bidders shall continue to be in $100,000 Overbid Increments;

       c.       each Qualified Bid, and each and every bid made at the Auction, shall remain open,
                irrevocable and subject to acceptance by the Debtor (notwithstanding the Debtor’s
                designation of any other or subsequent bid as a “higher or better” bid, or a
                Prevailing Bid) until the Court enters its order identifying and approving the
                Prevailing Bidder;

                                                  5
                 Case 20-10691        Doc 215-3        Filed 06/11/21    Page 6 of 7




       d.      the Debtor may consult with the Stalking Horse Purchaser and its counsel regarding
               Qualified Bids; provided, however, the Debtor reserves the right, in its reasonable
               business judgment, not to consult if consultation regarding any issue, selection, or
               determination may likely have a chilling effect on potential bidding;

       e.      the Court or the Debtor, as applicable, may announce reductions or increases in the
               Overbid Increment at any time during the Auction and may restrict Qualified
               Bidders from passing in more than one round of bidding;

       f.      bidding at the Auction will begin with the Qualified Bid(s) that the Debtor had
               determined prior to the commencement of the Auction is/are the highest and
               otherwise best bid(s) for the Property and continue, in one or more rounds of
               bidding, so long as during each round at least one subsequent bid (a “Subsequent
               Bid”) is submitted by a Qualified Bidder that the Debtor determines is higher or
               better than the previous bid. The Debtor shall announce the material terms of each
               Subsequent Bid at the Auction;

       g.      to the extent that Qualified Bidders seek to modify the noneconomic terms of their
               sales contract in connection with Subsequent Bids, they shall disclose such
               modifications in connection with a Subsequent Bid;

       h.      the Auction may be conducted in person or by Zoom or other similar platform. The
               Debtor shall provide details regarding the manner of the Auction to Qualified
               Bidders; and

       i.      as required by Local Bankruptcy Rule 6004-1(c)(2)(B), each bidder participating
               at the Auction will be required to confirm that it has not engaged in any collusion
               with respect to the bidding or the sale.

IV.    PREVAILING BIDDER
As soon as reasonably practicable after the conclusion of the Auction, the Debtor shall (a)
determine, consistent with the Bid Procedures and in consultation with its Advisors, which Bid
constitutes the highest or otherwise best Bid (“Prevailing Bid”); and (b) notify all Qualified
Bidders of the identity of the Qualified Bidder that submitted the Prevailing Bid (“Prevailing
Bidder”) and the amount of the Stalking Horse Purchase Price and other material terms of the
Prevailing Bid. The Stalking Horse Purchaser, who shall be permitted to participate in the Auction
or other sale process for the sale of the Property as a Qualified Bidder, shall be the Prevailing Bidder
if it matches the terms of any competing Qualified Bid.
V.     SALE HEARING
Subject to Court availability and subject to the results of the Auction, if necessary, the hearing to
consider approval of the sale of the Debtor’s Property to the Prevailing Bidder (the “Sale Hearing”)
will be held at the Confirmation Hearing or at such other date, time and location as may be
determined by the Debtor or the Court. The Sale Hearing may be continued to a later date by the

                                                   6
                 Case 20-10691        Doc 215-3        Filed 06/11/21    Page 7 of 7




Debtor by sending notice prior to, or making an announcement at, the Sale Hearing. No further
notice of any such continuance will be required to be provided to any party.
VI.    RETURN OF BIDDER DEPOSIT
The Bidder Deposits for each Qualified Bidder shall be held in one or more accounts on terms
acceptable to the Debtor in its sole discretion and shall be returned (other than with respect to the
Prevailing Bidder) on or before the date that is five (5) business days after the entry of the order
approving the Sale to the Prevailing Bidder.
VII.   AS IS, WHERE IS
The Sale of the Property shall be on an “as is, where is” basis and without representations of
warranties of any kind, nature, or description by the Debtor, its agents or estate, except to the extent
set forth in the Sales Contract (or such form of sales contract submitted by the Prevailing Bidder
and agreed upon by the Debtor and approved by the Court).
VIII. RESERVATION OF RIGHTS
The Debtor reserves its rights to modify the Bid Procedures in its reasonable business judgment
and in consultation with its Advisors in any manner that will best promote the goals of the bidding
process, or impose, at or prior to the conclusion of the Auction, additional customary terms and
conditions on the sale of the Property, including, without limitation: (a) extending the deadlines
set forth in these Bid Procedures; (b) adjourning the Auction at the Auction and/or adjourning the
Sale Hearing without further notice; (c) adding procedural rules that are reasonably necessary or
advisable under the circumstances for conducting the Auction; (d) rescheduling or canceling the
Auction; and (e) rejecting any or all Bids or Qualified Bids. The Bankruptcy Court will retain
jurisdiction over any matters related to or arising from the implementation of these Bid Procedures.

IX.    CONSENT TO JURISDICTION AS CONDITION TO BIDDING

All Qualified Bidders, including the Stalking Horse Bidder, at the Auction shall be deemed to have
consented to the exclusive jurisdiction of the Bankruptcy Court and to have waived any right to a
jury trial in connection with any disputes among any Qualified Bidder and the Debtor relating to
the Auction and the construction and enforcement of the Qualified Bidder’s contemplated
Transaction documents, as applicable.




                                                   7
